Citation Nr: 1432987	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral pes planus with tarsal tunnel syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979, and from June 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA ) Regional Office (RO) in St. Louis, Missouri.  

In September 2010, the Veteran was afforded a hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In a July 2012 decision, the Board denied the Veteran's claim for an increased evaluation for his service-connected foot disability.  In October 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the Board's July 2012 decision and remanded the appeal for further action consistent with its memorandum decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the October 2013 memorandum decision.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As the Veteran has indicated that he is unemployed due to his service-connected bilateral foot condition in his January 2009 VA examination and his September 2010 Board hearing,  the evidence in this case raises an implicit claim for a TDIU.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in May 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2013 memorandum decision, the Court concluded that the Board's July 2012 denial of entitlement to an evaluation in excess of 30 percent for the service-connected bilateral pes planus with tarsal tunnel syndrome was based on its evaluation solely on the severity of the physical deformities of the Veteran's feet and failed to account for the neurological symptoms of the Veteran's tarsal tunnel syndrome, which included tenderness and tingling on the tarsal tunnels of each foot.  Specifically, the Court indicated that although the Board evaluated the Veteran under Diagnostic Code 5276 (pertaining to flat feet), the Board should have considered whether a separate evaluation under Diagnostic Code 5284 or under 38 C.F.R. § 4.124a would warrant a higher rating in this case.  

In light of the foregoing, the Board finds that a new VA examination is necessary to clarify the current severity of the Veteran's service-connected bilateral pes planus with tarsal tunnel syndrome, to include any neurological symptoms resulting from the Veteran's tarsal tunnel syndrome.

Moreover, the Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Furthermore, the Veteran has indicated that he is in receipt of disability benefits from the Social Security Administration (SSA).  The Board observes that the Veteran's SSA medical records are not yet associated with the file.  The AOJ should therefore obtain all records from the SSA pertaining to the Veteran's claim for disability benefits.  While on remand, the RO should also obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following actions:

1. Furnish the Veteran a 38 C.F.R. § 3.159(b) letter, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the Social Security Administration and obtain any records pertaining to the Veteran's claim for disability benefits.  Add all such records to the claims file, and appropriately document if such records are unavailable.

3. After the above development has been completed, schedule the Veteran for a VA orthopedic examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus with tarsal tunnel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.

The examiner is asked to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral pes planus with tarsal tunnel syndrome.  The examiner is requested to specifically comment on whether the Veteran's bilateral pes planus is manifested by marked pronation, symptoms of extreme tenderness of plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo Achilles on manipulation.

The examiner is also requested to specifically comment on any neurological symptoms of the Veteran's tarsal tunnel syndrome.

The examiner should provide an opinion concerning the functional effects of the Veteran's bilateral pes planus with tarsal tunnel syndrome on the Veteran's ability to work at any occupation for which he may be otherwise qualified.  

A clear rationale for all opinions must be provided.

4. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



